Citation Nr: 0727920	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  06-12 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether a request for waiver of recovery of an 
overpayment of Department of Veterans Affairs (VA) 
compensation benefits in the amount of $12,463.80 was timely 
received.

2.  Whether the debt of VA compensation benefits in the 
amount of $12,463.80 was properly created.  


WITNESS AT HEARING ON APPEAL

Appellant's guardian/spouse (M.O.H.)


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1957 to June 
1982.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2006 decision by the VA Regional Office (RO) 
in St. Petersburg, Florida, which denied a request for waiver 
of recovery of an overpayment of compensation benefits in the 
amount of $12,463.80, on the basis that the request for 
waiver was not timely received.  

Previously, by rating decision dated in January 2003, the RO 
found that the veteran was incompetent for VA purposes.  A 
completed VA Form 21-555, Certificate of Legal Capacity to 
Receive and Disburse Benefits shows that the veteran's 
spouse, M.O.H. was appointed his legal guardian.  The 
veteran's guardian perfected this appeal and testified on the 
veteran's behalf before the undersigned at a Travel Board 
hearing in May 2007.  A transcript of this hearing is 
associated with the claims file.  

The issue of whether the debt of VA compensation benefits in 
the amount of $12,463.80 was properly created is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In correspondence dated in March 2005, VA informed the 
veteran's guardian that the veteran's benefits were going to 
be suspended effective December 2001, based on his status as 
a fugitive felon.  

2.  The original notice of the debt and demand letter is not 
of record, but a January 2006 Decision on Waiver of 
Indebtedness indicates that the first demand letter was sent 
on April 8, 2005.

3.  In correspondence received in May 2005, the veteran's 
legal guardian maintained that there were factual errors in 
the case, and requested a continuance for a period of 90 days 
so that she may seek judicial relief on behalf of the 
veteran.

4.  In correspondence received by VA in June 2005 captioned 
"abatement of collection action," an attorney hired on 
behalf of the veteran submitted evidence that the November 
2001 warrant ("capias") was withdrawn by the court, and he 
requested that VA "please abate the collection."  

5.  In correspondence dated December 7, 2005, and received by 
VA in February 2006, the veteran's legal guardian confirmed 
that VA had the June correspondence that the warrant was 
cleared, and requested a waiver of overpayment.  


CONCLUSION OF LAW

The request for waiver of recovery of an overpayment of VA 
compensation benefits in the amount of $12,463.80 was timely 
received.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 
1.963(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before proceeding with an analysis of this appeal, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

In Barger v. Principi, 16 Vet. App. 132 (2002), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA, with its expanded duties, does not apply to cases 
involving the waiver of recovery of overpayment claims.  
Therefore, the VCAA and its implementing regulations do not 
apply in this matter.  Additionally, the disposition of this 
case is based on the operation of law.  The Court has held 
that the VCAA has no effect on an appeal where the law is 
dispositive of the matter.  See Manning v. Principi, 16 Vet. 
App. 534 (2002).  It is notable that the February 2006 
statement of the case explained the relevant law and the 
reasons why the veteran's appeal was denied.  Nevertheless, 
given the favorable disposition of the claim, any defect in 
notice or assistance would not result in any prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Analysis

Under the applicable criteria, a request for waiver of an 
indebtedness (other than loan guaranty) shall only be 
considered: (1) if it is made within 2 years following the 
date of a notice of indebtedness issued on or before March 
31, 1983, by VA to the debtor, or (2) except as otherwise 
provided herein, if it is made within 180 days following the 
date of a notice of indebtedness issued on or after April 1, 
1983, by the VA to the debtor. 38 U.S.C.A. § 5302(a); 38 
C.F.R. § 1.963(b).  Because the notice of overpayment in this 
case was issued after March 31, 1983, the veteran had 180 
days from the date of that notice in which to request a 
waiver of recovery of the debt. 38 U.S.C.A. § 5302(a) (West 
2002); 38 C.F.R. §§ 1.963(b), 3.1(q) (2006).

Pursuant to 38 C.F.R. § 1.963(b)(2), the 180-day period may 
be extended if the individual requesting waiver demonstrates 
to the Chairperson of the Committee on Waivers and 
Compromises that, as a result of an error by either the VA or 
the postal authorities, or due to other circumstances beyond 
the debtor's control, there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing (including forwarding).  38 
C.F.R. § 1.963(b)(2).  

In this case, by letter dated in March 2005, VA informed the 
veteran's guardian that the veteran's benefits were going to 
be suspended effective December 2001, based on his status as 
a fugitive felon.  The letter stated the adjustment resulted 
in an overpayment, and that separate notice would be sent 
from the VA Debt Management Center, with the exact amount of 
the overpayment.  The original notice of the debt and demand 
letter is not of record.  However, a January 2006 Decision on 
Waiver of Indebtedness indicates that the first demand letter 
was sent on April 8, 2005.  The Board will accept this date 
as correct, for purposes of this appeal.

In correspondence received in May 2005 (which was within 180 
days from the date of the April 2005 notice from the Debt 
Management Center) the veteran's legal guardian maintained 
that there were factual errors in the case, and requested a 
continuance for a period of 90 days so that she may seek 
judicial relief on behalf of the veteran.  There is no 
indication that VA responded to her request for a 
continuance.  The veteran's legal guardian then secured an 
attorney to clear the warrant that was outstanding for the 
veteran.  In correspondence received by VA in June 2005, 
captioned "abatement of collection action," that attorney 
submitted evidence that the November 2001 warrant 
("capias") was withdrawn by the court, and he requested 
that VA "please abate the collection."  This correspondence 
was also received well within 180 days from the April 2005 
Debt Management Center notice, but it does not appear that VA 
responded to this correspondence.  In fact, it appears that 
the correspondence may have been misrouted to the Board, and 
then sent to the RO.  In correspondence dated December 7, 
2005, and received by VA in February 2006, the veteran's 
legal guardian confirmed that VA had the June correspondence 
that the warrant was cleared, and requested a waiver of 
overpayment.  

As demonstrated above, it is clear that the veteran's 
guardian was diligent in responding to the April 8, 2005, 
notice of the indebtedness.  Within one month of the initial 
notice letter she requested a continuance for a period of 90 
days so that she may seek judicial relief on behalf of the 
veteran.  Although VA did not respond to her request, she 
immediately hired a lawyer to take care of the warrant 
situation and the warrant was withdrawn in June 2005.  The 
attorney that she hired to clear the warrant sent in several 
pieces of correspondence on her behalf, which were received 
by VA in June 2005, which explained that the warrant was 
cleared, and requested "abatement" of the collection.  

In light of the foregoing, the Board finds that record 
contains adequate evidence to conclude that a timely request 
for waiver of the overpayment of VA compensation benefits in 
the amount of $12,463.80 was timely received.  This evidence 
consists of correspondence from both the veteran's legal 
guardian and attorney, as described above.  The next question 
to be addressed in this appeal is whether the debt was 
properly created.  That issue is addressed in the REMAND, 
following the ORDER below.  


ORDER

The request for a waiver of overpayment of VA compensation 
benefits in the amount of $12,463.80 was timely received.


REMAND

As explained below, the underlying issue in this case 
concerns the propriety of the creation of the debt in the 
first place.  The appellant has consistently challenged the 
validity of the debt in this case, and that issue must be 
decided before the waiver issue can be addressed.  

In summary, the veteran was overpaid $12,463.80 in VA 
compensation benefits from December 2001 to March 2005 based 
on information received from the State of Florida's judicial 
system, which indicated that there was an outstanding warrant 
issued for the veteran in November 2001.  According to the 
law, 38 U.S.C.A. § 5313B specifically prohibits the payment 
of Chapter 11 compensation benefits for any period during 
which a veteran is a fugitive felon.  See 38 C.F.R. § 
3.665(n)(2) (2006).

The underlying argument continuously advanced on behalf of 
the veteran is that an overpayment should not have been 
created because he was not in fact a fugitive felon.  
Specifically, the veteran's legal guardian has argued that 
the veteran did not know that there was an outstanding 
warrant for his arrest, and was not a fugitive felon.  
According to the veteran's legal guardian, the veteran was 
involved in a motor vehicle accident in September 2000 and 
was issued three citations:  1) careless driving, 2) failure 
to show proof of insurance, and 3) failure to show change of 
address.  Thereafter the veteran paid these tickets and left 
the state to visit his children in Tennessee, sometime in 
October 2000.  Approximately eight months later the veteran 
was issued a fourth citation for driving under the influence 
(DUI) for the same September 2000 motor vehicle accident.  
However, the veteran was not residing in Florida at the time 
the DUI was issued so he did not have notice of it.  A 
warrant was issued for the veteran's arrest in November 2001.    

In April 2001, while in Tennessee, the veteran suffered a 
myocardial infarction.  He remained in an assisted living 
center in Tennessee until January 2003 when he was 
transferred to an assisted living center in Florida.  A 
January 2005 letter to the veteran's legal guardian was her 
first indication that the veteran was in trouble with the 
law.  By correspondence dated in February 2005 she responded 
to the allegations of the veteran being a fugitive felon.  
She thereafter hired a private attorney to assist her in the 
veteran's legal troubles.  It appears that the warrant 
against the veteran was withdrawn by order of William T. 
McCluan, County Judge for Brevard, Florida dated in June 
2005.  VA has since reinstated the veteran's benefits as of 
that date.  

A letter dated in January 2006 from the RO explains to the 
veteran's guardian that the $12,463.80 debt "was properly 
established and the amount is correct."  Moreover, the 
letter indicated that if she disagreed, she should write to 
VA and explain why.  A copy of appellate rights (VA Form 
4107) was enclosed with that January 2006 decision.  

In February 2006, the guardian wrote to VA explaining her 
disagreement with the establishment of the debt.  She 
emphasized that the veteran was not a fugitive felon, as he 
did not leave Florida with the intent of escaping any legal 
charges.  Despite the guardian's clear disagreement with the 
January 2006 letter from VA indicating that the debt was 
properly established, the RO did not issue a statement of the 
case on the propriety of the debt.  Accordingly, the Board is 
required to remand this issue to the RO for the issuance of a 
statement of the case.  See 38 C.F.R. § 19.26; Manlincon v. 
West, 12 Vet. App. 238 (1999).  

In determining whether the debt was proper in this case, the 
agency of original jurisdiction should give consideration to 
the fact that the veteran was hospitalized in Tennessee for 
serious health problems during the time that the warrant was 
issued in Florida.  The Board questions whether one can be a 
fugitive felon (which is defined in 38 C.F.R. 
§ 3.665(n)(2)(i) as someone who is fleeing to avoid 
prosecution) when they are hospitalized and seriously ill.  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case (SOC) 
regarding the issue of whether the 
debt in the amount of $12,463.80 was 
properly created.  If this issue 
continues to be denied, advise the 
appellant's guardian of the need to 
timely file a substantive appeal if 
she desires appellate review of the 
issue.  Thereafter, the case should 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


